Order entered July 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00401-CV

            JOANN ADELE BROOKS AND MARY ROZANSKI, Appellants

                                              V.

                         PAUL HEDLEY BATCHELOR, Appellee

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR10-1373-2

                                          ORDER
       The Court has before it appellee’s June 26, 2013 motion to dismiss appeal and appellants’

July 2, 2013 response to that motion. The Court DENIES the motion.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE